Comparison of area (in square miles) per location of various options to return a mail ballot

Item                             Scottsdale Flagstaff    Holbrook    St. John's   Navajo Nation
Area, sq. miles                          184       63.86       15.40        26.10       18,382
Postal Provider locations #                12          3           1            1            27
Early Voting Locations #                   11          2           1            1            12
Ballot Drop Boxes #                         2          6           1            1             1
Election Day polling locations #           14         22           1            1            60

Area/location, square miles      Scottsdale Flagstaff    Holbrook    St. John's   Navajo Nation
Postal Provider locations              15.33       21.29       15.40        26.10           681
Early Voting Locations                 16.73       31.93       15.40        26.10        1,532
Ballot Drop Boxes                      92.00       10.64       15.40        26.10       18,382
Election Day polling locations         13.14        2.90       15.40        26.10           306

Area per Location on Navajo Nation as % of Other Locations
                               Scottsdale Flagstaff      Holbrook   St. John's
Postal Provider locations           4440%        3198%        4421%       2608%
Early Voting Locations              9158%        4797%        9947%       5869%
Ballot Drop Boxes                  19980%     172709%       119364%      70429%
Election Day polling locations      2331%      10554%         1989%       1174%

Data derived from report and report addendum by Dr. Schroedel and Mr. Healy
